Exhibit 10.3




FORUM ENERGY TECHNOLOGIES, INC.
2016 STOCK AND INCENTIVE PLAN


2019 EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the ___
day of ___________, 2019 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2016 Stock and
Incentive Plan (the “Plan”), the Employee is hereby awarded [number of units]
units (the “RSUs”) evidencing the right to receive an equivalent number of
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), subject to certain restrictions thereon. The Employee acknowledges
receipt of a copy of the Plan, and agrees that this award of RSUs shall be
subject to all of the terms and provisions of the Plan, including future
amendments thereto, if any, pursuant to the terms thereof. Capitalized terms
used in this Agreement that are not defined herein shall have the meanings given
to them in the Plan.
2.    Forfeiture Restrictions and Assignment.
(a)    Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and except as
otherwise provided in Section 3, in the event of the Employee’s termination of
employment for any reason whatsoever, the Employee shall, for no consideration,
forfeit all unvested RSUs. The obligation to forfeit unvested RSUs upon
termination of employment as provided in the preceding sentence is herein
referred to as the “Forfeiture Restrictions.”
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company or any of its Affiliates (collectively, the
“Company Group”) from the Date of Grant through the lapse date set forth in the
following schedule, the Forfeiture Restrictions shall lapse and the RSUs shall
otherwise become vested with respect to a percentage of the RSUs determined in
accordance with the following schedule:
Vesting Date
Additional Percentage of
Total Number of RSUs
Vesting on Vesting Date
First Anniversary of Date of Grant
33%
Second Anniversary of Date of Grant
33%
Third Anniversary of Date of Grant
Remainder



1

--------------------------------------------------------------------------------




Except as otherwise provided in Section 3, any RSUs with respect to which the
Forfeiture Restrictions do not lapse in accordance with the preceding provisions
of this Section 2(b) shall be forfeited to the Company for no consideration as
of the date of the termination of the Employee’s employment with the Company.


3.    Termination of Employment.
(a)    Death or Disability. If the Employee dies or becomes Disabled (as defined
below), to the extent not previously vested pursuant to Section 2(b) above, each
third of the RSUs described in Section 2(b) that are unvested as of the date of
the Employee’s death or Disability, as applicable, shall become vested in a pro
rata amount determined by a fraction with respect to each unvested third of the
RSUs, the numerator of which shall be the number of months (not including any
partial months) that have elapsed for the period beginning on the Date of Grant
and ending on the date of the Employee’s death or Disability, as applicable, and
the denominator of which shall be the number of months for the period beginning
on the Date of Grant and ending on the corresponding anniversary of the date on
which each such unvested third of the RSUs would have vested pursuant to Section
2(b). Any remaining unvested RSUs shall be forfeited. The shares of Common Stock
in respect of the vested RSUs shall be issued to the Employee thirty (30) days
after the Employee’s death or Disability, as applicable. For purposes of this
Section 3(a), an Employee shall become “Disabled” or have a “Disability” on the
date that the Employee becomes eligible for long-term disability benefits
pursuant to the Company’s long-term disability plan.
(b)    Retirement. If the Employee’s employment with the Company Group is
terminated by reason of Retirement (as defined below), to the extent not
previously vested pursuant to Section 2(b) above, the Committee may, in its sole
and absolute discretion, determine that each third of the RSUs described in
Section 2(b) that are unvested as of the date of the Employee’s Retirement shall
become vested in a pro rata amount determined by a fraction with respect to each
unvested third of the RSUs, the numerator of which shall be the number of months
(not including any partial months) that have elapsed for the period beginning on
the Date of Grant and ending on the date of the Employee’s Retirement, and the
denominator of which shall be the number of months for the period beginning on
the Date of Grant and ending on the corresponding anniversary of the date on
which each such unvested third of the RSUs would have vested pursuant to Section
2(b). The shares of Common Stock in respect of the vested RSUs shall be issued
to the Employee thirty (30) days after the date of the Employee’s Retirement.
For purposes of this Section 3(b), “Retirement” shall mean termination of the
Employee’s service relationship with all members of the Company Group which is
specifically determined by the Committee in its sole and absolute discretion to
constitute Retirement.
(c)    Good Reason. In lieu of the definition of “Good Reason” set forth in the
Plan, “Good Reason” for purposes of this Agreement shall mean the occurrence of
any of the following events without the Employee’s express written consent:
(i)
a change in the Employee’s status, title or position with the Company Group,
including as an officer of the Company, which, in the Employee’s good faith



2

--------------------------------------------------------------------------------




judgment, does not represent a promotion, with commensurate adjustment of
compensation, from the Employee’s status, title or position as in effect
immediately prior thereto; the assignment to the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are inconsistent
with the Employee’s status, title or position in effect immediately prior to
such assignment; the withdrawal from the Employee of any duties or
responsibilities which, in the Employee’s good faith judgment, are consistent
with such status, title or position in effect immediately prior to such
withdrawal; or any removal of the Employee from or any failure to reappoint or
reelect the Employee to any position; provided that the circumstances described
in this item (i) do not apply as a result of the Employee’s death, Retirement,
or Disability or following receipt by the Employee of written notice from the
Company of the termination of the Employee’s employment for Cause;
(ii)
a reduction by the Company in the Employee’s then current base salary;

(iii)
the failure by the Company to continue in effect any benefit or compensation
plan in which the Employee was participating immediately prior to such failure
other than as a result of the normal expiration or amendment of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company which would adversely affect the Employee’s continued
participation in any benefit or compensation plan on at least as favorable a
basis to the Employee as is the case immediately prior to the action or failure
to act or which would materially reduce the Employee’s benefits under any such
plan or deprive the Employee of any material benefit enjoyed by the Employee
immediately prior to the action or failure to act;

(iv)
the relocation of the principal place of the Employee’s employment to a location
25 miles further from the Employee’s then current principal residence;

(v)
the failure by the Company upon a Change in Control to obtain an agreement,
satisfactory to the Employee, from any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform if no succession or
assignment had taken place; or

(vi)
any material default by the Company in the performance of its obligations under
this Agreement.

Any event or condition described in this Section 3(c) which occurs prior to the
effective date of any Change in Control, but which the Employee reasonably
demonstrates (x) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control, or
(y) otherwise arose in connection with or in anticipation of a Change in
Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Company any notice of termination
for Good Reason shall not constitute consent


3

--------------------------------------------------------------------------------




to, or a waiver of rights with respect to, any circumstances constituting Good
Reason hereunder. For purposes of this Section 3(c), any good faith
determination of Good Reason made by the Employee shall be conclusive.
4.    Settlement and Delivery of Stock. Except as otherwise provided in Section
2(b) or 3, settlement of RSUs shall be made no later than 15 days after the
lapse of Forfeiture Restrictions. Settlement will be made by issuance of shares
of Common Stock. Notwithstanding the foregoing, the Company shall not be
obligated to issue any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
5.    Shareholder Rights. The Employee shall have no rights to dividends or
other rights of a shareholder with respect to shares of Common Stock subject to
this award of RSUs unless and until such time as the award has been settled by
the issuance of shares of Common Stock to the Employee. The Employee shall have
the right to receive a cash dividend equivalent payment with respect to the RSUs
for the period beginning on the Date of Grant and ending on the date the shares
of Common Stock are issued to the Employee in settlement of the RSUs, which
shall be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
6.    Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
7.    Withholding of Tax. To the extent that the settlement of RSUs results in
compensation income or wages to the Employee for federal, state, local or
foreign tax purposes, the Company shall withhold an appropriate number of shares
of Common Stock, having a Fair Market Value determined in accordance with the
Plan, equal to the amount necessary to satisfy the minimum federal, state, local
and foreign tax withholding obligation with respect to the settled RSUs. The
issuance of shares of Common Stock described in Section 4 will be net of such
shares of Common Stock that are withheld to satisfy applicable taxes pursuant to
this Section 7. In lieu of withholding of shares of Common Stock, the Committee
may, in its discretion, authorize tax withholding to be satisfied by a cash
payment to the Company, by withholding an appropriate amount of cash from base
pay, or by such other method as the Committee determines may be appropriate to
satisfy all obligations for withholding of such taxes. The Employee acknowledges
and agrees that the Company is making no representation or warranty as to the
tax consequences to the Employee as a result of the receipt of the RSUs, the
lapse of any Forfeiture Restrictions or


4

--------------------------------------------------------------------------------




the issuance of shares of Common Stock pursuant thereto, or the forfeiture of
any RSUs pursuant to the Forfeiture Restrictions.
8.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of the Company Group. Without limiting the scope of
the preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the RSUs thereunder pursuant to this Agreement, shall confer upon the Employee
the right to continued employment by the Company Group or affect in any way the
right of the Company Group to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company Group for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
9.    Section 409A. The award of RSUs is intended to be (i) exempt from
Section 409A of the Code (“Section 409A”) including, but not limited to, by
reason of compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the
provisions of this Agreement shall be administered, interpreted and construed
accordingly. Payments under this Agreement in a series of installments shall be
treated as a right to receive a series of separate payments for purposes of
Section 409A. If the Employee is identified by the Company as a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
on which the Employee has a “separation from service” (other than due to death)
within the meaning of Section 1.409A-1(h) of the Treasury Regulations,
notwithstanding the provisions of Sections 2 or 3 hereof, any transfer of shares
payable on account of a separation from service that are deferred compensation
shall take place on the earlier of (i) the first business day following the
expiration of six months from the Employee’s separation from service or (ii)
such earlier date as complies with the requirements of Section 409A. To the
extent required to comply with Section 409A, the Employee shall be considered to
have terminated employment with the Company Group when the Employee incurs a
“separation from service” with a member of the Company Group within the meaning
of Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment or
guarantee to the Employee that any federal or state tax treatment shall apply or
be available to any person eligible for benefits under this Agreement.
10.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
11.    Amendment. Any modification of this Agreement shall be effective only if
it is in writing and signed by both the Employee and an authorized officer of
the Company.
12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


5

--------------------------------------------------------------------------------








6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
FORUM ENERGY TECHNOLOGIES, INC.


By:                        
C. Christopher Gaut
President and CEO


EMPLOYEE


                                                
                        






7